DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 1/24/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-10, 12-17, 19-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 3GPP “Open Issues for UCI multiplexing on PUSCH” R1-1800996 Published January 2018 hereinafter “3GPP” submitted in Applicant’s IDS.

Regarding claims 1, 10 and 17, 3GPP teaches an apparatus for transmitting channel state information (CSI), comprising: one or more processors and a memory coupled to the one or more processors; wherein the memory stores a program to be executed by the one or more processors, and the program includes instructions for: 
determining a threshold code rate according to a modulation and coding scheme (MCS) index when the CSI is to be transmitted on a physical uplink shared channel (PUSCH) without uplink data, wherein the CSI comprises a first quantity of bits (Page 4 Lines 35-38 teach CSI is sent on the PUSCH without UL-SCH data at a coding rate (16, 64, 256QAM).  Proposals 4 and 5 teach there is a first and second CSI part with bits) and the CSI is CSI part 2 (Page 3 Proposals 4 and 5 disclose CSI is a first and second part which is a part of the UCI); 
determining a second quantity of bits according to the threshold code rate and the first quantity of bits, wherein the second quantity of bits is less than or equal to the first quantity of bits (CSI part 2 is determined based on CSI part 1.  Further, the CSI part 2 can be set equal to the CSI part 1 bits (proposal 4) or they can be different (Proposal 5)); and 


Regarding claims 3, 4 and 12, 3GPP teaches a second range wherein a modulation order is determined according to the MCS index, and the code rate is based on the modulation order and threshold code rate includes an offset greater than or equal to 1 (Page 3, proposal 5 has an equation that includes an offset for determining the CSI part 1 and part 2 values.  Proposal 7 on page 4 discloses MCS 28-31 (second range).  As the claims do not define the correlation between the values, any value can be determined “According to” another value when they are present within an equation).  

Regarding claims 5, 6 and 13, 3GPP teaches the range is greater than or equal to 28 (Page 4 Proposal 7 teaches a range of 28-31).

Regarding claims 7, 14, and 19, 3GPP teaches receiving an indication that no uplink data is to be transmitted on the PUSCH (Page 4 Section 2.2 Option 2 teaches a bit is added to DCI to indicate whether or not there is data on PUSCH).



Regarding claims 9, 16, and 21, 3GPP teaches CSI is CSI part 2 and part of UCI (Page 3 Proposals 4 and 5 disclose CSI is a first and second part which is a part of the UCI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Papasakellariou US 2018/0167932.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include a MCS range of 0-27 as taught by Papasakellariou.
	One would be motivated to make the modification such that the transmission of data can be adjusted based on a coding rate as taught by Papasakellariou; Paragraph 273.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues the prior art does not teach determining a second quantity of bits of the CSI (part 2) according to the threshold code rate and first quantity of bits because 3GPP merely teaches CSI part 2 can be set equal to the CSI part 1 or different.
The Examiner respectfully disagrees.  CSI part 2 is determined based on CSI part 1.  Further, the CSI part 2 can be set equal to the CSI part 1 bits (proposal 4) or they can be different (Proposal 5).  Page 3 the last equation shows the relationship between the code rate and CSI parts 1 and 2.  Thus, CSI part 2 is determined based on 
Applicant further argues the prior art does not teach a threshold code rate according to a MCS index and when the MCS falls within a range, a first code rate is determined according to the MCS index and the threshold code rate is based on the first code rate and offset B because the prior art relates to QAM which is a modulation order and not a coding rate.
The Examiner respectfully disagrees.  For the MCS index, the Examiner Cited to Page 4 which talks about the MCS range of 28-31 for CSI on PUSCH without  UL shared data.  The MCS indicates which modulation order to use.  Further, Page 3, proposal 5 has an equation that includes an offset for determining the CSI part 1 and part 2 values.  As the “first range” is not defined in the claim language, any value can be assumed to be within a first range.
The Examiner suggests better defining, in the claim language, the formulas used for the determinations, otherwise any variables within a system can be broadly viewed as “determined according to” as claimed.  The teachings of the 3GPP document teaches offsets, MCS values, CSI parts 1 and 2, coding rates, etc. and thus the claims stand properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419